                          Case 18-24933        Doc 13     Filed 02/21/19       Page 1 of 1

                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND
                                         at Greenbelt
                                In re:    Case No.: 18−24933 − LSS        Chapter: 7

Nyisha Shamia Brown
Debtor

                  SECOND NOTICE OF REQUIREMENT TO FILE THE
             CERTIFICATION ABOUT A FINANCIAL MANAGEMENT COURSE
                               (Official Form 423)


    Notice is hereby given that the Debtor(s) has not yet filed the Certification About a Financial Management
Course(Official Form 423) or the Court has not been notified by an approved provider that the debtor has completed
the course. The Debtor(s) had been previously provided with notice of this requirement along with the first meeting
of creditors notice. If the debtor(s) does not file the Certification About a Financial Management Course(Official
Form 423) or if the Court is not notified by an approved provider that the debtor has completed the course by 3/8/19,
the case will be closed without a discharge. The debtor(s) will have to file a motion to reopen the case to allow for
the filing of the certificate of completion of a course in Personal Financial Management. The debtor(s) must pay the
full filing fee for such motion.

   Please note, the Personal Financial Management Course Certificate should not be confused with the Certificate of
Credit Counseling which should be filed with the petition. The Certification About a Financial Management
Course(Official Form 423) is a separate filing requirement.

    Information on the Personal Financial Management Course can be found on the U.S. Trustee Program web site:
http://www.usdoj.gov/ust/eo/bapcpa/ccde/de_approved.htm

   If you have already complied with the requirement to file the Certification About a Financial Management
Course(Official Form 423), please disregard this notice.




Dated: 2/21/19
                                                           Mark A. Neal, Clerk of Court
                                                           by Deputy Clerk, Laurie Arter
                                                           Team Phone: 301−344−3965


Form definmg2 (12/2015)
